11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

In the interest of T.M., M.M., and          * From the 35th District Court
N.M., children,                               of Brown County,
                                              Trial Court No. CV 18-12-534.

No. 11-21-00020-CV                          * June 10, 2021

                                            * Per Curiam Memorandum Opinion
                                              (Panel consists of: Bailey, C.J.,
                                              Trotter, J., and Williams, J.)

     This court has considered the father’s motion to dismiss his appeal and
concludes that the motion should be granted. Therefore, in accordance with this
court’s opinion, the appeal is dismissed as to the father only; the appeal remains
active with respect to the mother.